DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6 January 2022, with respect to the specification and claim objections have been fully considered and are persuasive. The specification and claim objections have been withdrawn.

Applicant’s arguments, see Remarks, filed 6 January 2022, with respect to the claim rejections under 35 USC 112 have been fully considered and are not persuasive. Applicant argues that the claim amendments have addressed the rejections, the examiner respectfully disagrees. Note that the amendment to claim 24 does not change the interpretation under 35 USC 112f of the control system limitation since the control system is still being recited to perform multiple functions (i.e., providing, defining, determining, etc.) without reciting sufficient structural elements that perform said functions. Furthermore, the written description still lacks support for said structural elements, thereby, rendering the claim indefinite and failing to comply with the written description requirement.

Applicant’s arguments, see Remarks, filed 6 January 2022, with respect to the claim rejections under 35 USC 103 have been fully considered and are not persuasive. Applicant appears to argue against the cited prior art references individually instead of the full proposed combination. The only argument directed to the proposed combination is that the Office did not establish a prima facie case of obviousness for showing how Bonding, Abdullah, Koerber and Guadayol Roig would be necessarily 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more pitch systems” and “a control system” in claim 24, and “a remote sensing system” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation “control system for: providing… defining… determining… estimating… sending…” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only recites a control system and the functions it is configured to perform but no specific structure is disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, claim 24 recites the limitation "the plurality of thrust limits" in line 15 and “the selected thrust level” in line 31-32. There is insufficient antecedent basis for these limitations in the claim.
Claims 27-29 depend from claim 24 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 27 recites the limitation "the plurality of operations" in line 2 and “the turbulence” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Clarification and/or amendment is respectfully requested.
Claim 28 recites the limitation "the plurality of operations" in line 2 and “the turbulence” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Clarification and/or amendment is respectfully requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 27-29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of providing… defining… determining… estimating… sending. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16-17, 22-24 and 27-29 (as far as claims 24 and 27-29 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonding et al – hereafter Bonding – (US 20170152835 A1; also published as US 10,294,921 B2) in view of Abdallah et al – hereafter Abdallah – (Journal of Physics: Conference Series 524 - Year: 2014 - 012069), Guadayol Roig – hereafter Guadayol – (US 20140328678 A1; also published as US 9,702,345 B2) and Koerber et al – hereafter Koerber – US 20130302161 A1).

Regarding claim 1, Bonding teaches a method for operating a wind turbine using a plurality of thrust limits (¶5, note “the thrust-limiting control system operates with data from a wind estimator which calculates the maximum wind speed in a given situation, and an input from a turbulence estimator, because maximum thrust will be achieved in a combination of load from these two parameters … it is necessary to perform an efficient limitation of the thrust by regulating the pitch angle”), the wind turbine having a rotor with a plurality of rotor blades (Fig.5) and being located at a site (inherent limitation of an operating wind turbine), wherein the plurality of thrust limits define values of 
providing a wind speed representative for the site (¶5, note “the thrust-limiting control system operates with data from a wind estimator); 
defining turbulence (¶5, note “the thrust-limiting control system operates with data from a wind estimator which calculates the maximum wind speed in a given situation, and an input from a turbulence estimator”); and
defining the plurality of thrust limits for the turbulence (¶5, note “the thrust-limiting control system operates with data from a wind estimator which calculates the maximum wind speed in a given situation, and an input from a turbulence estimator, because maximum thrust will be achieved in a combination of load from these two parameters”); 
determining a wind speed corresponding to the turbulence parameter (¶16-18);
wherein determining the wind speed further comprises:
determining a power output (¶34);
determining a pitch angle of one or more of the plurality of rotor blades (¶34);
determining a rotational speed of the rotor (¶34); and
estimating the wind speed based on the power output, the pitch angle of the blades and the rotational speed of the rotor (¶34);
selecting a thrust limit from the plurality of thrust limits (¶5, note “perform an efficient limitation of the thrust by regulating the pitch angle”) based on the determined turbulence parameter and the determined wind speed (¶18-19); 

operating the wind turbine such that a thrust on the rotor is below the selected thrust limit (¶6, note “perform a thrust clipping”).
Bonding does not explicitly teach the wind speed representative for the site being a wind speed distribution; the wind speed distribution for the site is based on wind measurements at a site of the wind turbine; defining one or more isolines of constant turbulence probability representing a turbulence parameter as a function of wind speed, wherein the one or more isolines correspond to quantile levels of turbulence of the wind speed distribution and the turbulence parameter is indicative of wind speed variation; defining turbulence being turbulence ranges with respect to the one or more isolines; using a Kalman filter when estimating wind speed.
Abdallah teaches a wind turbine structural reliability study with/without structural load alleviation control features during turbulent operating conditions (abstract). Abdallah further teaches using a wind speed distribution representative for a wind turbine site (page 2 section 2, note “annual distribution of the 10 minute mean wind speed”); defining one or more isolines of constant turbulence probability representing a turbulence parameter as a function of wind speed (Fig.1a), wherein the one or more isolines correspond to quantile levels of turbulence of the wind speed distribution and the turbulence parameter is indicative of wind speed variation (page 2 section 2, note “standard deviation of the 10-minute wind speed is taken as the measure of turbulence”); defining turbulence being 
Guadayol teaches a method of operating a wind turbine having a rotor with a plurality of blades, a system for determining one or more loads on the wind turbine (¶10). Guadayol further teaches if the wind turbine is located in a site which may be considered to have a particularly turbulent wind, the limitation of the thrust may be somewhat more restricted (¶19) and a wind speed distribution for the site is based on wind measurements at a site of the wind turbine (¶39, note “nacelle mounted anemometer” and “a LIDAR could be used”); this would allow providing wind speed data which is relevant to the actual location of a given wind turbine.
Koerber teaches methods and systems for operating a wind turbine (¶1). Koerber further teaches a wind speed estimator may be based on a Kalman filter that facilitates a more accurate prediction of wind speed values (¶77).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bonding by having the wind speed representative for the site being a wind speed distribution; defining one or more isolines of constant turbulence probability representing a turbulence parameter as a function of wind speed, wherein the one or more isolines correspond to quantile levels of turbulence of the wind speed distribution and the turbulence parameter is indicative of wind speed variation; defining turbulence being turbulence ranges with respect to the one or more isolines as taught by Abdallah because this would require a simple substitution of one known element (turbulence data/model of Bonding) by another (turbulence data/model of Abdallah) to obtain predictable results (safely and efficiently operating a wind turbine located at a site during turbulent conditions); 
to further modify the method of Bonding and Abdallah by having the wind speed distribution for the site is based on wind measurements at a site of the wind turbine as taught by Guadayol because this 
to further modify the method of Bonding, Abdallah and Guadayol by using a Kalman filter for the wind speed estimation as taught by Koerber because this would facilitate a more accurate prediction of wind speed values.

Regarding claim 16, Bonding, Abdallah, Guadayol and Koerber further teach the turbulence parameter indicative of the wind speed variation is a standard deviation of a wind speed with respect to a mean value of the wind speed in a time interval (Abdallah page 2 section 2, note “standard deviation of the 10-minute wind speed is taken as the measure of turbulence”).

Regarding claim 17, Bonding, Abdallah, Guadayol and Koerber further teach the one or more isolines define the standard deviation as a function of the wind speed within a wind speed range (Abdallah Fig.1a), however, do not explicitly teach the function being a linear function. However, note that Abdallah Fig.1a discloses not only a turbulence parameter but a joint probability function of the turbulence parameter and wind speed. 
Furthermore, it is noted that applicant has not disclosed that having the claimed function being a linear function results in an unpredicted result not seen in the prior art and it appears that the invention of Bonding, Abdallah, Guadayol and Koerber would perform equally well with the isolines defining the standard deviation as a linear function of the wind speed. Accordingly, absent persuasive evidence that the claimed linear function is functionally significant, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device/method and a device/method having the claimed relative dimensions would not perform 

Regarding claim 22, Bonding, Abdallah, Guadayol and Koerber further teach operating the wind turbine such that the thrust on the rotor is below the predetermined thrust limit further comprises:
comparing the thrust on the rotor with the selected thrust limit (Bonding ¶12, note “safe mode switch function receives input that controls the thrust limit, which safe mode switch function further receives input from a turbulence scaled thrust limiter given by a turbulence detector”), and
if the thrust is above the selected thrust limit, sending a collective pitch signal to the plurality of rotor blades of the rotor to pitch the plurality of rotor blades and reduce the thrust on the rotor (Bonding ¶12, note “rapid change of pitch angle could be necessary because the safety switch is activated,” and ¶14, note “PID control function further receives input from measurement of inter-blade mean pitch angle, which PID control function generates an output. To this output, the signal for forming a signal representing the minimal pitch angle”).

Regarding claim 23, Bonding, Abdallah, Guadayol and Koerber further teach defining one or more check levels for the one or more isolines, wherein the thrust limit is not changed until the turbulence parameter reaches one of the one or more check levels (Bonding ¶32, note “thrust-limiting control method is scaled depending on an estimate of the present turbulence level;” note Bonding as modified by Abdallah includes the isolines).

Regarding claim 24, Bonding teaches a wind turbine (Fig.5), comprising:
a rotor with a plurality of rotor blades (Fig.5);

a generator (¶7, note “a generator torque”); and
a control system (this element is interpreted under 35 U.S.C. 112(f) and it is currently indefinite, see above. Bonding teaches a control system that achieves the claimed function, Fig.5, 14) for:
providing a wind speed representative for a site (¶5, note “the thrust-limiting control system operates with data from a wind estimator); 
defining turbulence (¶5, note “the thrust-limiting control system operates with data from a wind estimator which calculates the maximum wind speed in a given situation, and an input from a turbulence estimator”);
defining the plurality of thrust limits for the turbulence (¶5, note “the thrust-limiting control system operates with data from a wind estimator which calculates the maximum wind speed in a given situation, and an input from a turbulence estimator, because maximum thrust will be achieved in a combination of load from these two parameters”); 
determining a wind speed corresponding to the turbulence parameter (¶16-18), wherein determining the wind speed further comprises:
determining a power output (¶34);
determining a pitch angle of one or more of the plurality of rotor blades (¶34);
determining a rotational speed of the rotor (¶34); and
estimating the wind speed based on the power output, the pitch angle of the blades and the rotational speed of the rotor (¶34);

estimating the thrust on the rotor, wherein estimating the thrust on the rotor comprises calculating the thrust on the rotor based on the estimated wind speed, the rotational speed of the rotor and the pitch angle of the blades (¶34, note “estimating the rotor wind using pitch, power and rotor speed,” and ¶36, note “a wind estimator estimating the rotor average wind speed, leading to a reliable "measurement" of the wind … This estimated rotor average wind speed will be fed to both a turbine thrust estimate”); and
sending signals to the one or more pitch systems to collectively pitch the plurality of rotor blades such that the estimated thrust on the rotor is below the selected thrust level (¶12, note “rapid change of pitch angle could be necessary because the safety switch is activated,” and ¶14, note “PID control function further receives input from measurement of inter-blade mean pitch angle, which PID control function generates an output. To this output, the signal for forming a signal representing the minimal pitch angle”).
Bonding does not explicitly teach the wind speed representative for the site being a wind speed distribution; the wind speed distribution for the site is based on wind measurements at the site of the wind turbine; defining one or more isolines of constant turbulence probability representing a turbulence parameter as a function of wind speed, wherein the one or more isolines correspond to quantile levels of turbulence of the wind speed distribution and the turbulence parameter is indicative of wind speed variation; defining turbulence being turbulence ranges with respect to the one or more isolines; using a Kalman filter when estimating wind speed.
Abdallah teaches a wind turbine structural reliability study with/without structural load alleviation control features during turbulent operating conditions (abstract). Abdallah further teaches 
Guadayol teaches a method of operating a wind turbine having a rotor with a plurality of blades, a system for determining one or more loads on the wind turbine (¶10). Guadayol further teaches if the wind turbine is located in a site which may be considered to have a particularly turbulent wind, the limitation of the thrust may be somewhat more restricted (¶19) and a wind speed distribution for the site is based on wind measurements at a site of the wind turbine (¶39, note “nacelle mounted anemometer” and “a LIDAR could be used”); this would allow providing wind speed data which is relevant to the actual location of a given wind turbine.
Koerber teaches methods and systems for operating a wind turbine (¶1). Koerber further teaches a wind speed estimator may be based on a Kalman filter that facilitates a more accurate prediction of wind speed values (¶77).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the wind turbine of Bonding by having the wind speed representative for the site being a wind speed distribution; defining one or more isolines of constant turbulence probability representing a turbulence parameter as a function of wind speed, wherein the one or more isolines correspond to quantile levels of turbulence of the wind speed distribution and the turbulence parameter is indicative of wind speed variation; defining turbulence being turbulence ranges 
to further modify the wind turbine of Bonding and Abdallah by having the wind speed distribution for the site is based on wind measurements at a site of the wind turbine as taught by Guadayol because this would allow providing wind speed data which is relevant to the actual location of a given wind turbine; and,
to further modify the wind turbine of Bonding, Abdallah and Guadayol by using a Kalman filter for the wind speed estimation as taught by Koerber because this would facilitate a more accurate prediction of wind speed values.

Regarding claim 27, Bonding, Abdallah, Guadayol and Koerber teach all the limitations of claim 24, see above, and further teach a remote sensing system (this element is interpreted under 35 U.S.C. 112(f) as a sodar or lidar to accomplish the claimed function, and equivalents thereof. Guadayol teaches a lidar, ¶39, note “a LIDAR could be used”) to measure wind conditions upstream of the rotor (Guadayol Fig.1, Vw), the plurality of operations further comprising receiving the wind conditions from the remote sensing system and determining the wind speed (Guadayol inherent operation of remote sensing system) and the turbulence (note that Bonding determines the turbulence once wind speed data is received).

Regarding claim 28, Bonding, Abdallah, Guadayol and Koerber teach all the limitations of claim 24, see above, and Guadayol further teaches a nacelle anemometer (Fig.1, 105), the plurality of operations further comprising determining the wind speed and the turbulence based on measurements of the nacelle anemometer (inherent operation of a nacelle anemometer); this would allow providing wind speed data which is relevant to the actual location of a given wind turbine.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the wind turbine of Bonding, Abdallah, Guadayol and Koerber by having a nacelle anemometer (Fig.1, 105), the plurality of operations further comprising determining the wind speed based on measurements of the nacelle anemometer as taught by Guadayol because this would allow providing wind speed data which is relevant to the actual location of a given wind turbine; furthermore, note that Bonding determines the turbulence once wind speed data is received.

Regarding claim 29, Bonding, Abdallah, Guadayol and Koerber further teach the parameter indicative of turbulence is a standard deviation of the wind speed with respect to a mean wind speed in a time interval (Abdallah page 2 section 2, note “standard deviation of the 10-minute wind speed is taken as the measure of turbulence”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745